 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LORENA VELASQUEZ, et al.,                         Case No. 1:17-cv-01710-SAB

12                  Plaintiffs,                        ORDER REQUIRING PARTIES TO SHOW
                                                       CAUSE WHY SANCTIONS SHOULD NOT
13          v.                                         ISSUE FOR FAILURE TO COMPLY WITH
                                                       COURT ORDER
14   SVENHARD’S SWEDISH BAKERY, et al.,
                                                       (ECF No. 83)
15                  Defendants.
                                                       FIVE DAY DEADLINE
16

17          On April 24, 2019, a notice of settlement was filed and the parties were ordered to file

18 dispositive documents on or before May 24, 2019. Dispositive documents have not been filed in

19 compliance with the order.
20          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

21 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

22 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

23 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

24 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

25 2000).

26 / / /
27 / / /

28 / / /


                                                   1
 1          Accordingly, the Court HEREBY ORDERS THE PARTIES TO SHOW CAUSE within

 2 five (5) days of the date of entry of this order why dispositive documents have not yet been filed.

 3 The parties are forewarned that the failure to show cause may result in the imposition of

 4 sanctions.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 28, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
